UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7219


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY BERNARD ALEXANDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:95-cr-00178-MOC-1)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Tony B. Alexander, Appellant Pro Se.        Kelli Hamby Ferry,
Assistant United States Attorney, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tony B. Alexander appeals from the district court’s

order    granting   in   part   his   motion    for    reduction      of   sentence

pursuant to 18 U.S.C. § 3582(c) (2006). *               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                     United States v.

Alexander, No. 3:95-cr-00178-MOC-1 (W.D.N.C. June 8, 2012); see

United    States    v.   Dunphy,   551   F.3d   247,    257    (4th   Cir.    2009)

(holding that § 3582(c) proceeding is not a resentencing).                       We

dispense    with     oral   argument     because       the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                           AFFIRMED




     *
       Although the district court granted Alexander’s § 3582
motion, the reduction granted by the court did not reduce
Alexander’s sentence to the full extent he requested.



                                         2